Title: To George Washington from Benjamin Tallmadge, 2 September 1782
From: Tallmadge, Benjamin
To: Washington, George


                        Sir
                            Cantito—near Bedford—Septr 2d 1782
                        
                        In my last I informed Your Excellency that I had made Proposals to a certain Person (formerly an Officer in one of the Refugee Corps,  & who is exceedingly intimate at Head Qrs) that he should assist in Communicating Intelligence from New York. I have just recd the enclosed papers from him, with his request Communicated thro’ Capt. Brewster, to have an Interview with me on the business which I proposed to him. Your Excellency will see his request, & if it should be thought best to employ him I will permit him to Cross, privately, or go over myself. I shall wait Your Excellency’s Orders before I write him on the Subject.I wrote to S.C. & S.G. the purport of your Excellency’s late Instructions, but have no intelligence of Consequence from either of them, Sickness having prevented both of them from attending to the business proposed.The Boat will cross again as soon as I hear from Your Excellency. I have the honor to be, Sir, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                    